: DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the invention comprising a polycarbonate A) and a block copolymer C) prepared in the presence of a polycarbonate in the reply filed on December 04, 2020 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 18, the basis upon which the recited amounts are determined is not apparent. That is, it is unclear whether the amounts are based on 100 wt.% of the sum total of components (A), (B), (C) and (D), or on 100 wt.% of the composition.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 10 and 13-18 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2008/0176999 (Tamai) in view of U.S. 2008/0101819 (Nakamura).
Tamai discloses a composition comprising:
a styrene-based resin inclusive of a rubber-modified styrene/acrylonitrile copolymer prepared by emulsion polymerization (meets applicants’ polymer B1));
a polycarbonate (meets applicants’ polycarbonate A)); 
C1) a modified styrene-based polymer (meets applicants’ polymer B2) and/or additive D));

meets applicants’ block/graft polymer C)); and
D) a flame retardant inclusive of a phosphorus-based compound (reasonably believed to meet applicants’ Bronsted compound)
(e.g., abstract, [0012], [0016], [0060-0064], [0107-0110], [0142], examples, claims).  Specifically, Tamai’s exemplified Modiper CL440G C2) material comprises a polycarbonate segment and a styrene/acrylonitrile/glycidyl methacrylate copolymer segment. 
Tamai’s Example  34 (Table 11) comprises:
A1-1) 10 pbw rubber-modified styrene/acrylonitrile copolymer prepared by emulsion polymerization (meets applicants’ polymer B1));
A2-2) 40 pbw styrene/acrylonitrile copolymer polymer (meets applicants’ polymer B2) and content thereof);
B-3) 50 pbw polycarbonate (meets applicants’ polycarbonate A) and content thereof); 
C1-1) 5 pbw styrene/acrylonitrile/glycidyl methacrylate copolymer (meets applicants’ generically-recited additive D and content thereof); 	
C2-2) 5 pbw polycarbonate-based graft copolymer Modiper CL440G comprising a polycarbonate segment and a styrene/acrylonitrile/glycidyl meets applicants’ block/graft polymer C) and content thereof);
	FR-1) 10 pbw aromatic biphosphate flame retardant (meets applicants’ Bronsted compound); and
TZ-1) 0.2 pbw acryl-modified polytetrafluoroethylene (additionally meets applicants’ generically-recited additive D) and content thereof).
As to claims 1 and 18, to the extent the exemplified compositions meet the presently claimed chemical composition, both in terms of the types of materials added and their contents, it is reasonably believed that they are the same. The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Tamai.
	As to claims 4, 6 and 7, the exemplified Modiper CL440G graft copolymer comprises structural units derived from styrene, acrylonitrile and glycidyl methacrylate.
As to claims 9 and 10, the exemplified Modiper CL440G graft copolymer, produced per [0063], comprises a polycarbonate segment.  Case law holds that the patentability of a product does not depend how it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.
As to product-by-process claim 13, Tamai obtains molding compositions by compounding at similar temperatures.
As to process claims 14 and 16, Tamai discloses the production of moldings.
As to claims 15 and 17, Tamai discloses moldings.
.
Claim Rejections - 35 USC § 103
Claims 1, 4, 6, 7, 9, 10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0176999 (Tamai) in view of U.S. 2008/0101819 (Nakamura), as described hereinabove, and U.S. 2013/0253114 (Seidel).
Further as to claims 1 and 18, Seidel teaches Bronsted basic compounds such as flame retardants and Bronsted acidic compounds as stabilizers can be added to compositions comprising polycarbonate and ABS polymers.  Accordingly, it is reasonably believed that Tamai’s disclosed flame retardants meet the claimed Bronsted compound.  In the alternative, it would have been within the purview of one having ordinary skill in the art to further incorporate a Bronsted acid compound, per Seidel, to Tamai’s composition for its expected stability improvements.
.
Response to Arguments
Applicant's arguments filed December 04, 2020 have been fully considered but they are not persuasive in overcoming the outstanding 35 USC 102/103 rejections based on Tamai..
It is maintained that there is a reasonable basis for believing that the flame retardants disclosed by Tamai would function as Bronsted compounds, particularly in view of Seidel’s disclosure.  In the alternative, it would have been within the purview of one having ordinary skill in the art to further incorporate a Bronsted acid compound, per Seidel, to Tamai’s composition for its expected stability improvements.
Allowable Subject Matter
Claims 2, 3, 5, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765